Case 1:20-cr-00109-JRH-BKE Document 17 Filed 02/24/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA


V.                                                     CR120-109


JACINTHIA WILLIAMS




                          PLEA TO FELONY INFORMATION



       The Defendant, JACINTHIA WILLIAMS, having waived indictment in open

court, and with the consent of the Court, hereby enters a plea of Guilty to Count One of the

Information.


       This        day of                      2021.




                                               HIA WILLIAMS. Defendant




                                      C. TROY CLARK, Attorney for Defendant
